United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
NORTHEASTERN PROGRAM SERVICE
CENTER, Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1323
Issued: January 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 20, 2018 appellant filed a timely appeal from a May 4, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted November 22, 2017 employment incident.
FACTUAL HISTORY
On December 1, 2017 appellant, then a 61-year-old contact service representative, filed a
traumatic injury claim (Form CA-1) alleging that, while entering the employing establishment on
1

5 U.S.C. § 8101 et seq.

November 22, 2017, she slipped and fell on a wet floor. She explained that the floor at the
employee entrance was slippery due to rain. Appellant described her injuries as a muscle strain of
the right neck, shoulder and right side of body. She stopped work on November 22, 2017, and
resumed work on November 28, 2017.
In a November 22, 2017 note, Dr. Elaine C. Oliviera, an emergency medicine specialist,
advised that appellant received treatment in the emergency department that day and was released.
She excused appellant from work for eight days.
In a December 7, 2017 development letter, OWCP advised appellant of the deficiencies in
her claim. It requested additional factual and medical evidence and provided a questionnaire for
her completion. OWCP afforded her 30 days to provide her response.
In response appellant submitted a letter dated December 13, 2017 from Dr. Nancy
Fan-Paul, a Board-certified ophthalmologist, who noted that appellant was seen that day and found
to have inflammation of the right eye, which “may be due to past injury or trauma.” Dr. Fan-Paul
prescribed eye drops and suggested that for best recovery, appellant should rest her eye through
December 22, 2017.
By decision dated January 12, 2018, OWCP denied appellant’s traumatic injury claim. It
found that factual evidence established that she slipped and fell on a slippery wet floor on
November 22, 2017. OWCP explained that although the evidence supported that the injury and/or
event(s) occurred as described, appellant had failed to establish the medical component of fact of
injury. Specifically, it found that the medical evidence of record did not contain a valid diagnosis
in connection with the November 22, 2017 employment incident. OWCP concluded, therefore,
that appellant had not established “an injury as defined by the FECA.” It further explained that
the November 22, 2017 work excuse did not contain a specific medical diagnosis. With respect to
Dr. Fan-Paul’s December 13, 2017 notation of right eye inflammation, OWCP explained that
inflammation was a symptom of a medical condition, not a specific diagnosis. Moreover, Dr. FanPaul had not explained how a slip and fall could result in inflammation of the right eye.
On February 5, 2018 appellant requested reconsideration and submitted additional medical
evidence. She provided November 22, 2017 emergency department discharge instructions for
“[m]uscle [s]train.” The discharge documents identified Dr. Oliveira as the caregiver. However,
the diagnosis section of the patient education summary was left blank.
In a December 1, 2017 handwritten note, Dr. Parviz R. Rafaelmehr, a Board-certified
internist, noted that appellant presented that day for evaluation and treatment of severe pain in the
right shoulder, right neck, right elbow, and the right side of her back due to “recent fall.” He
reported findings of muscle spasm and limited motion in the right neck, right shoulder, and right
elbow. Dr. Rafaelmehr treated appellant for contusion of the right body and recommended
physical therapy. Additionally, he noted that appellant had vascular damage around the right eye
with red spots “due to fall.” Dr. Rafaelmehr referred her to ophthalmology.
By decision dated May 4, 2018, OWCP reviewed the merits of the claim, but denied
modification of the January 12, 2018 decision.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged, and that
any specific condition or disability claimed is causally related to the employment injury.3
To determine whether an employee has met his or her burden of proof to establish a
traumatic injury in the performance of duty, OWCP begins with an analysis of whether fact of
injury has been established. Generally, fact of injury consists of two components that must be
considered in conjunction with one another.4 The first component is whether the employee
actually experienced the employment incident that allegedly occurred.5 The second component is
whether the employment incident caused a personal injury.6
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.7 Causal relationship is a medical issue, and
the medical evidence required to establish causal relationship is rationalized medical evidence.8
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.9 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment incident is sufficient to establish causal relationship.10

2

See supra note 1.

3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.2a (August 2012).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

John J. Carlone, 41 ECAB 354 (1989); Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury,
Chapter 2.803.4a(6) (findings of pain or discomfort alone do not satisfy the medical aspect of the fact of injury
determination).
7
J.L., Docket No. 18-0698 (issued November 5, 2018); I.J., 59 ECAB 408 (2008); M.W., 57 ECAB 710 (2006);
Victor J. Woodhams, 41 ECAB 465 (2005).
8

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted November 22, 2017 employment incident.
On November 22, 2017 Dr. Oliviera treated appellant in the emergency department and
excused her from work for eight days. The work excuse note of that date did not include a specific
medical diagnosis or identify a particular date or history of injury. Similarly, the emergency
department discharge instructions for nonspecific “[m]uscle [s]train” did not include a date or
history of injury. Moreover, the diagnosis section of the discharge instructions remained blank.
In the absence of a history and/or date of injury and a specific medical diagnosis, appellant’s
November 22, 2017 emergency department discharge instructions and work excuse are insufficient
to establish the medical component of fact of injury.11
In a December 1, 2017 letter, Dr. Rafaelmehr noted that appellant presented that day for
evaluation and treatment of severe pain in the right shoulder, right neck, right elbow, and the right
side of her back due to a “recent fall.” He also reported findings of muscle spasm and limited
motion in the right neck, right shoulder, and right elbow. The Board has held that pain and spasm
are descriptions of symptoms and are not, in themselves, considered firm medical diagnoses.12
Similarly, loss of motion is a symptom or finding, but not a firm medical diagnosis.13
Dr. Rafaelmehr also reported that appellant was treated for “contusion of [right] body” and
that she had vascular damage around her right eye with “red spots.” Vascular damage and
nonspecific “red spots” are symptoms and/or findings, and do not represent a specific medical
diagnosis.14 Lastly, Dr. Rafaelmehr’s mention of appellant having been treated for “contusion of
[right] body” is too vague to be considered a medical diagnosis in connection with the
November 22, 2017 employment incident. Not only did he fail to identify the specific area(s)
involved, Dr. Rafaelmehr did not identify a date of injury or describe a mechanism of injury other
than noting appellant had a “recent fall.”15
Dr. Fan-Paul’s December 13, 2017 report similarly fails to establish a medical diagnosis in
connection with the November 22, 2017 employment incident because “inflammation” is a
symptom, and not a specific medical diagnosis.16 Also, she did not identify a specific date and/or

11

See Michael E. Smith, 50 ECAB 313, 316 (1999).

12

See B.P., Docket No. 12-1345 (issued November 13, 2012) (regarding pain); C.F., Docket No. 08-1102 (issued
October 10, 2008) (regarding pain); J.S., Docket No. 07-881 (issued August 1, 2007) (regarding spasm).
13

See J.P., Docket No. 14-0087 (issued March 14, 2014).

14

See A.G., Docket No. 14-0938 (issued August 1, 2014). Moreover, Dr. Rafaelmehr referred appellant to an
ophthalmologists, whose subsequent report made no mention of any injury-related “vascular damage” affecting
appellant’s right eye.
15

See P.S., Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 08-1102 (issued October 10, 2008).

16

See T.J., Docket No. 16-0325 (issued June 22, 2016).

4

history of injury, but merely noted appellant’s right eye inflammation “may” be due to past injury
or trauma.17
As the evidence of record fails to establish a specific medical diagnosis in connection with
the November 22, 2017 employment incident, appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted November 22, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 4, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 3, 2019
Washington, D.C.

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17
See T.M., Docket No. 08-0975 (issued February 6, 2009) (medical opinions that are speculative or equivocal in
character are of diminished probative value).

5

